Citation Nr: 9903595	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-03 872A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE


Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education at Ohio 
University for the period of September 9, 1993 to February 7, 
1995.




ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1967  to 
October 1969.  The appellant is the veteran's daughter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in and the statement of the case 
was issued in January 1997.  A substantive appeal was 
received in February 1997.


FINDINGS OF FACT

1.  By rating action in September 1995, the veteran was found 
entitled to a 30 percent evaluation for residuals of a 
concussion manifested by headaches, seizure disorder and 
sleep disorder, and to a 100 percent evaluation based on 
individual unemployability due to service connected 
disabilities, both effective February 22, 1988; the RO 
determined that entitlement to basic eligibility for Chapter 
35 benefits was established.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on 
February 8, 1996.  Enclosed with her application was the 
appellant's enrollment certification for course work at Ohio 
University for the period of September 9, 1993 to June 11, 
1996.

3.  Based upon the enrollment information, the appellant was 
awarded Chapter 35 educational benefits effective February 8, 
1995, one year prior to the date of receipt of her 
application and enrollment certification by the VA.



CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for courses 
taken by the appellant at Ohio University for the period of 
September 9, 1993 to February 7, 1995, as the claim therefor 
was received by the RO on February 8, 1996, more than one 
year later. 38 U.S.C.A. §§ 3680, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 21.3130(e), 21.4131(a)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the daughter of the veteran, was born in 
January 1975.

By rating action in September 1995, the veteran was found 
entitled to a 30 percent evaluation for residuals of a 
concussion manifested by headaches, seizure disorder and 
sleep disorder, and to a 100 percent evaluation based on 
individual unemployability, both effective February 22, 1988.  
The RO determined that entitlement to basic eligibility for 
Chapter 35 benefits was established.  A notification letter 
was furnished to the veteran in January 1996 with a VA Form 
21-8760, Additional Information for Veterans with Service-
Connected Permanent and Total Disability, which contained 
information regarding educational benefits for children of 
veterans with a permanent and total service-connected 
disability who were between 18 and 26.

On February 8, 1996, the appellant submitted an application 
for Chapter 35 educational assistance benefits, VA Form 22-
5490.  Enclosed with her application was the appellant's 
enrollment certification document for course work at Ohio 
University for the period of September 9, 1993 to June 11, 
1996.

In May 1996, the appellant was notified that she was awarded 
Chapter 35 educational benefits effective February 8, 1995, 
one year prior to the date of receipt of her application by 
the VA, based upon the enrollment information.  In addition, 
it was determined that the appellant was not entitled to 
payment of Chapter 35 education assistance benefits for her 
pursuit of education at Ohio University for the period of 
September 9, 1993 to February 7, 1995, as her completion of 
course work during that time was more than one year prior to 
the date of receipt of her enrollment certification and 
application for Chapter 35 benefits.

The appellant contends that she is entitled to payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for her pursuit of education at Ohio University 
for the period of September 9, 1993 to February 7, 1995.  She 
contends that she should be granted eligibility to benefits 
for the entire period of her college based on the fact that 
the award of benefits to the veteran in January 1996 was 
effective in February 1988.  

In order to receive Chapter 35 educational benefits, the 
claimant must file an application as prescribed by the 
Secretary.  38 U.S.C.A. § 3513 (West 1991).  The legal 
criteria specify that the commencing date of an award of 
Chapter 35 educational benefits will not be earlier than the 
date one year prior to the date of receipt of the application 
or enrollment certification, whichever is later.  38 U.S.C.A. 
§ 3680 (West 1991 & Supp. 1998);  38 C.F.R. §§ 21.3130(e), 
21.4131(a)(2) (1998).

In the present case, the appellant's application for Chapter 
35 educational assistance benefits, VA Form 22-5490, and her 
enrollment certification was received on February 8, 1996.  
As noted, her enrollment certification document indicated 
that she had been enrolled in school at Ohio University for 
the period September 9, 1993 to June 11, 1996.  The appellant 
has been granted Chapter 35 benefits for her coursework dated 
from February 8, 1995.  The current dispute involves whether 
she is entitled to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for courses taken at Ohio University for the 
period of September 9, 1993 to February 7, 1995.

It is not disputed that the appellant's application for 
Chapter 35 benefits and enrollment certification were not 
received by VA earlier than February 8, 1996. The appellant 
essentially argues that she was unable to apply for Chapter 
35 benefits prior to the determination that established a 
total and permanent disability rating for compensation for 
the veteran. However, the Board notes that there was nothing 
precluding the appellant from filing a Chapter 35 application 
sooner and it would have been pending when the September 1995 
rating action was made.  However, the determinative factor is 
that a claim pertaining to the appellant's enrollment at Ohio 
University was not received by the VA until more than one 
year after the period of enrollment from September 9, 1993 to 
February 7, 1995.  Under the governing regulatory provisions, 
which are binding on the Board pursuant to 38 U.S.C.A. § 
7104(a), the Board must find that payment of Chapter 35 
educational benefits may not be made for the periods of 
training from September 9, 1993 to February 7, 1995.  No 
exceptions to the controlling legal criteria have been 
provided in the Federal regulations, and the Board has no 
authority to overturn or to disregard this very specific 
limitation on the award of Chapter 35 educational benefits.  
38 U.S.C.A. § 7104(a).  See Erspamer v. Brown, 5 Vet. App. 
507 (1996).


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

